RobinsoN, J.
(dissenting). — It is true that courts are not always controlled by the weight of authority, but when numerous courts of high standing have duly •considered a statute, and all but one or two agree as to its intent and scope, one of the courts so agreeing -should not overrule its decisions, and adopt a different view of the statute except for reasons of controlling force. In cases of doubt, it is usual and proper to give great consideration to the weight of authority. The section of the federal statute construed in the foregoing •opinion is as follows: “No sum of money due, orto become due, to any pensioner, shall be liable to attachment, levy or seizure, by or under any legal or equitable process whatsoever, whether the same remains with the pension office, or any. officer or agent thereof, but shall inure wholly to the benefit of such pensioner.”
The exemption applies in terms only to money due or to become due, and there is no suggestion in the statute that it is designed to apply to any other kind of property. The exemption applies only to such money, “whether the same remains with the pension office, or any officer or agent thereof,” the clause quoted necessarily controlling and limiting the effect of the clause •of the section immediately following. That is not peculiar to the statute under consideration, but has •been frequently incorporated in substance and effect in acts of congress relating to pensions. It has heretofore as a rule been considered as designed to exempt the pension from the seizure for liabilities of the pensioner •until it should be received by him. Had it been the intent of congress to exempt not only the money, but also all property in which it should be invested, such intent could readily have been expressed in language which would have left no room for doubt. To give the *352statute the effect asci'ibed to it by the opinion of the majority required the interpolation of words which congress deemed it proper not to use.
It was said in Rozelle v. Rhodes, 116 Pa. St. 129, 134, that “the exemptions provided by statute, upon any fair and reasonable construction, will only protect the fund whilst it is in course of transmission to the pensioner ; after that it is liable to seizure as other money.” In Friend v. Garcelon, 77 Me. 25, it was said, ‘ ‘ The question is, whether this provision furnishes any protection to or exemption of the money after it comes into the pensioner’s hands? A careful examination inclines us to the conclusion that it does not. The meaning of the section seems to be that the protection is extended so long as the pension remains in the pension office or its agencies, or is in the course of transmission to the pensioner. It is money ‘due,’ or to ‘become" due,’ and not money collected, that is protected by the law. By another provision of the federal statutes, a pensioner is not allowed to pledge or sell any right or interest in his pension. The extent of all the interference of the government seems to be to insure the actual reception of its bounty by the person entitled to it. When the money is actually in the possession of the pensioner the protection is gone.” That doctrine is adhered to in Crane v. Linnens, 77 Me. 59, 61. In Cranz v. White, 27 Kan. 319, it was said that the protection afforded by the statute was to.an undelivered sum of money, and that the clause ‘ ‘ but shall inure wholly to the benefit of such pensioner” is qualified by, and must be read in the light of, the preceding words of the section, and that it “ applies to money due, or to become due, and not to money paid in and in possession.” It was further said that “ nowhere in the section is there reference to pension money in the hands of the pensioner. It does not purport to exempt money in such hands from the operation of state laws, either those of taxation, or the ordinary statutes concerning exemptions and indebtedness.” The construction adopted in the *353foregoing cases lias been approved in the following: Jardain v. Savings Fund Ass'n, 44 N. J. L. 376; Robion v. Walker, 82 Ky. 60; Faurote v. Carr, 108 Ind. 123, 126; Spellman v. Aldrich, 126 Mass. 113, 117; Hissem v. Johnson, 27 W. Va. 652; Stockwell v. Bank, 36 Hun, 583. The doctrine of the majority opinion was approved in Folschow v. Werner, 51 Wis. 85, 87, and, so far as I am aware, it has been approved by no other court of last resort, although something in the nature of dictum was said in approval in Hayward v. Clark, 50 Vt. 612, 617. It is interesting to note in this connection that the only case cited by the supreme court of Wisconsin to support its views is Eckert v. McKee, 9 Bush (Ky.) 355 That case so far as it supports the doctrine of the Wisconsin court was overruled by the court which decided it in Robion v. Walker, supra. It has been held that, before the pension check is cashed, it so far represents money in the course of transmission that it may be disposed of by the pensioner, and the pension money thus be placed beyond the reach of creditors of the pensioner. Farmer v. Turner, 64 Iowa, 690; Hissem v. Johnson, supra; Hayward v. Clark, supra.
The appellee contends that congress has no power to exempt from execution pension money after its payment to the pensioner. That power was questioned in Webb v. Holt, 57 Iowa, 712, 716; in Hissem v. Johnson, supra, and in Cranz v. White, supra. It was referred to, but not determined, in United States v. Hall, 98 U. S. 343; that case going no further than to hold that congress may enact laws to protect pension money until it shall have passed into the hands of the pensioner. The power to enact laws which shall have the effect necessarily given to the section under consideration by the opinion of the majority is not expressed in the constitution, and if possessed by congress it is an implied or incidental power. In the view I take of the statute it is not necessary to determine whether that power exists, but the fact that if exercised it would create in many, if not all, the states a new class of exemptions, and would be *354contrary to the general policy of congress not to interfere unnecessarily with the domestic affairs of the several states, is an additional reason in favor of the conclusion that congress did not intend to exempt property in the hands of the pensioner purchased with pension money from liability for his debts; but did intend to leave the matter of creating such exemptions to the discretion of the state legislatures. Happily, the general assembly of Iowa, by chapter 23 of the Acts of ■the Twentieth General Assembly, has extended the protection provided by congress to investments madeby the pensioner, and the question involved in this case will be of interest in comparatively few cases. Believing as I do, however, that the construction of the federal statute adopted by the majority is not sanctioned by the rules of construction, and that it does not effectuate the intent of congress, I cannot but dissent from their opinion. Certainly the prior decisions of this court should not be overruled, and the great weight of authority disregarded, unless for reasons so convincing as to leave little room to doubt the correctness of such a course, and this does not seem to me to be a case of that kind. In my opinion the judgment of the district court should be affirmed.